 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JESSICA ALCALA,                                     No. 2:19-CV-1579-DMC
12                        Plaintiff,
13          v.                                           ORDER
14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On

20   August 16, 2019, the court granted plaintiff’s motion for leave to proceed in forma pauperis.

21   That order required plaintiff to submit to the United States Marshal, within 15 days of the date

22   of service of the order, a completed summons and copies of the complaint, and file a statement

23   with the court that said documents have been submitted. Plaintiff was warned that failure to

24   comply may result in dismissal of this action for lack of prosecution and failure to comply with

25   court rules and orders. See Local Rule 110. More than 15 days have elapsed and plaintiff has

26   not complied.

27   ///

28   ///
                                                        1
 1                 Plaintiff shall show cause, in writing, within 30 days of the date of this order, why

 2   this action should not be dismissed for failure to submit service documents to the United States

 3   Marshall. The filing of a notice that plaintiff has submitted service documents to the United

 4   States Marshall shall constitute a sufficient response to this order. Plaintiff is again warned that

 5   failure to respond to this order may result in dismissal of the action for the reasons outlined

 6   above, as well as for failure to prosecute and comply with court rules and orders. See id.

 7                 IT IS SO ORDERED.

 8

 9   Dated: September 24, 2019
                                                           ____________________________________
10                                                         DENNIS M. COTA
11                                                         UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
